Citation Nr: 1333748	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-37 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for service-connected mechanical low back pain with bilateral radiculopathy of the lower extremities, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979 and June 1979 to January 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board notes that the Veteran filed a Notice of Disagreement with the August 2009 rating decision asserting his disagreement with the RO's decisions regarding his claims of entitlement to increased ratings for his (1) service-connected retropatellar pain syndrome right knee; (2) service-connected rupture, ligament, right ankle, postoperative; and (3) service-connected mechanical low back pain with bilateral radiculopathy of the lower extremities.  However, in his September 2010 formal appeal to the Board, the Veteran specifically noted that he wished to appeal only the issue of entitlement to an increased rating for his service-connected mechanical low back pain with bilateral radiculopathy of the lower extremities.  Accordingly, that issue is the only one currently before the Board. 

The Veteran had a hearing before the undersigned Acting Veterans Law Judge in August 2012.  A transcript of that proceeding has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 202).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current service-connected mechanical low back pain with bilateral radiculopathy of the lower extremities has increased in severity.  Specifically, he asserts that his condition has gotten worse since his June 2009 VA examination, and further states that his back pain is constant with numbness in his feet, that he has difficulty walking too far or sitting for a long period of time, and that he has had to change his work schedule due to the intolerability of constant standing and walking that it demands.  At his August 2012 Travel Board hearing, the Veteran additionally provided that he receives cortisone shots for his back pain and experiences tingling, numbness, and sharp pain in his legs. 
 
Although the mere passage of time does not require a new VA examination, because the Veteran has indicated that his symptoms have worsened since the June 2009 VA examination, he must be afforded a new examination.  See VAOPGCPREC 11-95 (April 7, 1995) (the length of time since the last examination, in and of itself, does not warrant a further examination, although a new VA examination is warranted if the Veteran asserts a worsening of symptoms of a service-connected disability).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records of the Veteran from the Leavenworth, Kansas VA Medical Center (i.e., since December 2012) and associate them with the claims file.  If the search for such records proves unsuccessful, this must be documented in the claims file. 

2.  After completing the above development, ensure that the Veteran is scheduled for a VA spine examination to determine the current severity of his service-connected mechanical low back pain with bilateral radiculopathy of the lower extremities.  The claims file (paper and electronic), including a copy of this REMAND, must be provided to the examiner for review.  The examiner should note the Veteran's subjective symptoms and address the following: 

(a)  Range of motion studies of the cervical spine and lumbar spine must be conducted, and commentary must be provided as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  If the Veteran reports doctor-prescribed bed rest, or the examination reveals ankylosis, the extent of these symptoms must be described as well.

(b)  The examiner must discuss whether there are any objective neurological abnormalities associated with the spine, such as radiculopathy, other neuropathy, or bowel/bladder abnormalities.  For each identified abnormality, a description of its symptoms and severity is requested.  

(c)  The examiner should provide a discussion of the effects of the Veteran's mechanical low back pain and bilateral radiculopathy of the lower extremities, along with any other associated objective neurological abnormalities, on activities of daily living. 

3.  Following completion of the above action, readjudicate the Veteran's claim with consideration of any additional information obtained as a result of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



